DETAILED ACTION
The present application, filed on 01/30/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final Third Office Action on the merits in response to applicant’s filing from 11/23/2021.
Claims 15-19, and 21-28 are pending and have been considered below.

Response to Arguments
Applicant’s arguments, filed 01/18/2022, with respect to the rejection(s) of claim(s) 15, and 28 under Sato in view of Jones have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Sato in view of Lee (as previously cited by examiner) and Jones.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18, 22 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP H10109511) in view of Lee (US 2019/0061452) and Jones (US 2005/0044984).
Regarding claim 15, Sato discloses {Figures 1-9} a three-point suspension link for a chassis of a vehicle, comprising: two load-introducing elements {21}; a central load-introducing element {22}, two core profiles {23} and a supporting winding {25, 26}, two arms {23 + 25 + 
However, Sato does not explicitly disclose the central load-introducing element has a central bearing receptacle having a bearing axis, the bearing axis of the central bearing receptacle being perpendicular to the central axis of the three-point suspension link; or each load-introducing element has a receptacle which receives a load-introducing element-side end of said supporting winding, and wherein said receptacle of each said load-introducing element is formed to be arcuate, and each load-introducing element-side end of said supporting winding is formed as a loop that completely loops around and surrounds the core profiles, wherein said loop contacts, but does not surround, the receptacle of each load-introducing element.

In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the central bearing receptacle disclosed by Sato to be perpendicular to a central axis of the three-point suspension link, instead of parallel, in order to absorb and transmit vibrations/impacts from upper and lower suspension arms in a case where the suspension arms are oriented on perpendicular planes [0001-0002].
Jones teaches {Figure 11} load-introducing elements {74} each having a receptacle {78, 84} which receives a load-introducing element-side end of a supporting winding {9, 80}, and wherein said receptacle {78} of each said load-introducing element {74} is formed to be arcuate, and each load-introducing element-side end of said supporting winding {9, 80} is formed as a loop that completely loops around and surrounds the core profiles, wherein said loop contacts, but does not surround, the receptacle {78} of each load-introducing element {74}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the support windings disclosed by Sato and Lee to be formed as a loop that contacts, but does not surround, the receptacle of each load-introducing element in order to “allow for the carrying of a compressive load directly into the hollow body through the end fitting assemblies” as well as “achieve the advantage of structural efficiency and relatively light weight” [0060].

Regarding claim 18, Sato discloses said central load-introducing element {22} is formed from a metal material [0024].
Regarding claim 22, Sato discloses {Figures 7-9} each said load-introducing element {21} is operatively connected to said supporting winding {25, 26} by bonding by an adhesive connection [0031].
Regarding claim 27, Sato discloses {Figure 6} said shear-stiff material of said core profiles {23} is a fiber reinforced plastic composite material or a foam material [0030].
Regarding claim 28, Sato discloses {Figures 1-9) a method for producing a three-point suspension link having two load-introducing elements {21}; a central load-introducing element {22}, two core profiles {23} and a supporting winding {25, 26}, two arms {23 + 25 + 26} and a central bearing area {22}; said central load-introducing element arranged at said central bearing area; said two core profiles {23} formed from a shear-stiff material [0030]; said three-point suspension link being arranged so that the two arms {23} and the central bearing area {22} are symmetrical to a central plane having therein a central axis of the three-point suspension link; said supporting winding {25, 26} formed from a fiber reinforced plastic composite material [0032-0033]; said three-point suspension link further comprising two arms, each of said two arms {23 + 25 + 26} connected to said central bearing area {22} and having one of said two load-introducing elements {21} arranged at an end of a respective one of said two arms opposite said central bearing area {22}; each of said arms further having one of said two core profiles {23} spatially arranged between the load-introducing elements {21} and said central load-introducing element {22}; said supporting winding {25, 26} surrounding said core profiles {23} 
However, Sato does not explicitly disclose the central load-introducing element has a central bearing receptacle having a bearing axis, the bearing axis of the central bearing receptacle being perpendicular to the central axis of the three-point suspension link; or each load-introducing element has a receptacle which receives a load-introducing element-side end of said supporting winding, and wherein said receptacle of each said load-introducing element is formed to be arcuate, and each load-introducing element-side end of said supporting winding is formed as a loop that completely loops around and surrounds the core profiles, wherein said loop contacts, but does not surround, the receptacle of each load-introducing element.
Lee teaches {Figures 1-3} said three-point suspension link {10} being arranged so that the two arms {12} and the central bearing area {18 (42)} are symmetrical to a central plane having therein a central axis of the three-point suspension link, wherein the central load-introducing element {42} has a central bearing receptacle {42} having a bearing axis, the bearing axis of the central bearing receptacle being perpendicular to the central axis of the three-point suspension link.

Jones teaches {Figure 11} load-introducing elements {74} each having a receptacle {78, 84} which receives a load-introducing element-side end of a supporting winding {9, 80}, and wherein said receptacle {78} of each said load-introducing element {74} is formed to be arcuate, and each load-introducing element-side end of said supporting winding {9, 80} is formed as a loop that completely loops around and surrounds the core profiles, wherein said loop contacts, but does not surround, the receptacle {78} of each load-introducing element {74}.
In light of these teachings it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the support windings disclosed by Sato and Lee to be formed as a loop that contacts, but does not surround, the receptacle of each load-introducing element in order to “allow for the carrying of a compressive load directly into the hollow body through the end fitting assemblies” as well as “achieve the advantage of structural efficiency and relatively light weight” [0060].
Claims 17, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee and Jones and further in view of Muller (DE 10 2016/211213).
Regarding claim 17, Sato in view of Jones teaches all the aspects of claim 15. However, Sato does not explicitly disclose said load-introducing elements are formed from a fiber reinforced plastic composite material.

In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the load-introducing elements of the suspension link disclosed by Sato, Lee, and Jones to be made of a fiber reinforced plastic composite material as a known equivalent and in order to reduce weight [0013].
Regarding claim 23, Sato in view of Jones teaches all the aspects of claim 15. However, Sato does not explicitly disclose each said arm has a cutout spatially between a respective one of said core profiles and said load-introducing element.
Muller teaches {Figures 1-6} an arm {1} having cutouts {9} spatially between a respective one of said core profiles {4} and said load-introducing element {7}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the load-introducing elements of the suspension link disclosed by Sato, Lee, and Jones to include cutouts between the core profiles and the load-introducing elements in order to improve the strength of connection between the core profile and each load-introducing element [0049-0050].
Regarding claim 24, Sato in view of Jones teaches all the aspects of claim 15. However, Sato does not explicitly disclose each said arm has a cutout spatially between a respective one of said core profiles and said central load-introducing element.
Muller teaches {Figures 1-6} a core profile {4} with cutout connections {9, 10} formed on both ends formed spatially between load-introducing elements {7}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the core profiles of the suspension link 
Regarding claim 26, Sato in view of Jones teaches all the aspects of claim 15. However, Sato does not explicitly disclose said at least one load-introducing element is formed of two parts.
Muller teaches {Figures 1-6} said at least one load-introducing element {7} is formed of two parts. 
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the load-introducing elements of the suspension link disclosed by Sato, Lee, and Jones to form the at least one load-introducing elements of two parts in order to improve the strength of connection between the core profile and each load-introducing element [0049-0050].
Claims 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee and Jones and further in view of Meyer (DE 10 2014/214827).
Regarding claim 19, Sato in view of Jones teaches all the aspects of claim 15. However, Sato does not explicitly disclose said central load-introducing element is formed from a fiber reinforced plastic composite material.
Meyer teaches {Figure 1} a central load-introducing element {3} is formed from a fiber reinforced plastic composite material [0015].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the central load-introducing element of the suspension link disclosed by Sato, Lee, and Jones to be made of a fiber reinforced plastic 
Regarding claim 21, Sato in view of Jones teaches all the aspects of claim 15. Sato further discloses {Figures 7-9} said at least one receptacle {35} of each said load-introducing element {21} is formed to be arcuate, wherein said at least one receptacle {16} of each load-introducing element is connected by positive engagement to a corresponding load-introducing element-side end of said supporting winding {25, 26}. 
However, Sato does not explicitly disclose each load-introducing element-side end of said supporting winding is formed as a loop.
Jones teaches {Figure 11} each load-introducing element-side end of said supporting winding {9, 80} is formed as a loop {9}.
Meyer teaches {Figure 1} each load-introducing element-side end of said supporting winding {8} is formed as a loop {4}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the load-introducing element of the suspension link disclosed by Sato, Lee, and Jones to form the supporting winding of each load-introducing element side end as a loop “such that an otherwise required [plate] in the loop area can be omitted” [0037], thus reducing parts, as well as improving strength of the entire integrated link [0009].
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sato in view of Lee and Jones and further in view of Dicke (US 2014/0210177).
explicitly disclose said supporting winding is formed to be thickened at an area in which said supporting winding contacts said central load-introducing element.
Dicke teaches {Figures 1-2} supporting winding is formed to be thickened at an area in which said supporting winding contacts a central load-introducing element [0009].
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to have modified the thickness of the suspension link disclosed by Sato, Lee, and Jones to be greater in an area in which the supporting winding contacts the central load-introducing element in order to “optimally design for the dynamic loads occurring during driving operation” [0013].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614